Citation Nr: 1420396	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  09-28 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left ankle strain.



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from July 2003 to August 2007 and from October 2010 to September 2012.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In this decision the RO granted service connection for left ankle sprain and assigned a noncompensable rating effective in August 2007.  The Veteran disagreed with the noncompensable rating.  

This matter was previously before the Board in July 2010 and December 2010 at which times the case was remanded pursuant to the Veteran's request for a Board hearing.  The record shows that he was most recently scheduled to testify at a Board video conference hearing in October 2013, but he failed to report to the hearing as scheduled.  His hearing request is thus deemed withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2013).  This matter was again before the Board in November 2013 at which time the Board increased the rating for left ankle strain to 10 percent disabling.  In effectuating this decision the RO, in November 2013, assigned an effective date of August 2007 for the 10 percent rating.  As this is not the highest possible rating for this disability, a rating in excess of 10 percent for left ankle sprain remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

Left ankle sprain is not characterized by marked limited motion or the functional equivalent of marked limited motion.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left ankle sprain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the duty to notify was satisfied by a December 2007 letter, sent prior to the rating decision which is appealed herein, which explained how VA could assist the Veteran with obtaining evidence in support of his initial claim for service connection.  It also explained how VA establishes ratings and effective dates for service connected disabilities.  The Veteran's claim for a higher initial rating for his left ankle disability arises out of the grant of service connection for that disability.  In such cases, a new VCAA letter is not required.  See VAOPGCPREC 8-2003.  The Veteran was provided with a statement of the case in June 2009 which addressed the criteria for rating his left ankle disability. 

The Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Evidence of record includes service treatment records from the Veteran's first period of active duty service (from July 2003 to August 2007), but not his second period of active duty service (from October 2010 to September 2012).  Pursuant to the Board's November 2013 remand, comprehensive efforts were made to obtain the Veteran's service treatment records from his second period of service (from October 2010 to September 2012), but to no avail.  By letter dated in February 2014, the RO informed the Veteran of the unsuccessful efforts taken to obtain these missing records and provided him with the opportunity to submit substitute evidence such as buddy statements, employment physical exams and private medical evidence.  In light of the foregoing actions, the Board finds that further efforts to obtain the Veteran's missing service treatment records would be futile.  The Board also finds that VA has fulfilled its duty to notify the Veteran of VA's inability to obtain records, as outlined in 38 C.F.R. § 3.159(e).  Also, the Veteran was provided with examinations of his left ankle, though he failed to report to the most recently scheduled examination in January 2014 without good cause.  Consequently, current information about the status of his left ankle could not be obtained.  

The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F. 3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has not materially changed and a uniform evaluation is warranted.

The Veteran's left ankle disability is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5271.  A 10 percent rating applies for moderate limited motion of the ankle and a 20 percent rating applies for marked limited motion of the ankle.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45. 

VA examined the Veteran's left ankle in April 2009.  Dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees.  There was no objective evidence of pain on motion.

Pursuant to the Board's November 2013 remand, the Veteran was scheduled for reexamination of his left ankle in January 2014, but he failed to attend the rescheduled examination with no explanation.  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, a claimant's failure to report for the examination in conjunction with an original compensation claim shall result in the claim being rated on the evidence of record.  38 C.F.R. § 3.655.  Here, insofar as the Veteran failed without good cause to attend the January 2014 examination, his left ankle disability must be rated based on the evidence of record.  

The evidence of record is against a rating in excess of 10 percent.  That is, the evidence reflects that the Veteran's left ankle disability has not resulted in limited motion of the ankle of a marked degree or the functional equivalent of marked limited motion.  DeLuca.  Range of motion findings at the April 2009 VA examination revealed left ankle dorsiflexion to 20 degrees and left ankle plantar flexion to 45 degrees.  These findings reflect normal ranges of motion.  See 38 C.F.R. § 4.71a, Plate II.  In addition, there was no objective evidence of pain following repetitive motion and no additional limitation after three repetitions of range of motion.  This evidence clearly establishes that pain does not significantly impact motion or function of the ankle.  See, Deluca.   Nonetheless, there was adequate evidence of periarticular pathology productive of painful motion, specifically the Veteran's pain when walking, to warrant a 10 percent rating.  Left ankle edema and tenderness were also noted at the examination.  However, it simply cannot be said that the Veteran's left ankle disability is productive of limited motion of the ankle of a marked degree.  This is especially so when considering the April 2009 VA examiner's remark that, notwithstanding pain, the Veteran had no functional limitations to walking or standing, and was still able to work out, run, play hockey and play softball.  He also noted that there was no left ankle instability.  In sum, the appellant has an excellent range of motion with minimal functional impairment.




Ankylosis, malunion of the Os calcis or astragalus, or astragalectomy are not demonstrated, a rating in excess of 10 percent under those diagnostic codes is not warranted.  38 C.F.R. § 4.71a, Codes 5270, 5273, 5274.

The Veteran asserted on his substantive appeal dated in August 2009 that his left ankle hurts all the time and cracks, snaps and pops.  He also asserted that there is little to no stability in the ankle.  In this regard, the Board finds the objective medical evidence to be more probative than his lay assertions in determining that his left ankle disability does not meet the criteria for a rating in excess of 10 percent.  See Jandreau v. Nicholson, 4922 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  While the Veteran is competent to report that he has pain on use, limited motion and instability, objective examination does not disclose ankle disability of a marked degree of impairment and is thus far more credible and probative than his assertions in support of a claim for benefits.  

Based on the foregoing, the Board finds that a rating in excess of 10 percent for left ankle strain is not warranted at any time pertinent to this appeal.

The above determination is based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321.  

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. At 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms and effects of the Veteran's left ankle strain disability are fully contemplated by the applicable rating criteria.  The assigned 10 percent rating takes into account both the individual symptoms and the overall impairment caused by this disability.  In this regard, the April 2009 VA examiner remarked that the Veteran's left ankle strain significantly affected his employment as a mail carrier and explained that it was due to pain on walking, especially when walking on uneven surfaces.  The Veteran's pain has been accounted for and is clearly contemplated in his 10 percent rating.  In fact, it is the basis of his 10 percent rating.  38 C.F.R. § 4.59.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Furthermore, the Board finds that the effects of the Veteran's left ankle strain on his employment does not constitute marked interference with employment, i.e., beyond that contemplated by the assigned noncompensable rating.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  Moreover, there is no evidence of frequent hospitalization, or indication that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating left ankle strain is not warranted.  38 C.F.R. § 3.321(b)(1).



ORDER

An initial rating in excess of 10 percent for left ankle strain is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


